           Case 3:14-cr-00162-VLB Document 89 Filed 06/25/20 Page 1 of 3



AARON J. ROMANO, ESQ.
By: Aaron J. Romano #20100
55 Woodland Avenue
Bloomfield, CT 06002
(860) 286-9026

                      IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                     :CRIMINAL NO. 3:14CR162(VLB)

      VS.                                    :

JOSE ROSADO                                  :JUNE 25, 2020

                    DEFENDANT’S MOTION TO SEAL EXHIBITS

      Pursuant to the Fifth and Sixth Amendments of the United States Constitution,

D. Conn. L. Crim. R. 57, the Defendant, JOSE ROSADO, by and through his

undersigned counsel, hereby respectfully moves this court to seal the exhibits to be

used in the revocation hearing to be held on June 25, 2020. In support of the instant

motion, the Defendant avers that the exhibits in their entirety contain protected

health information.

      Said exhibits are attached to the instant motion as Exhibits.

                                             Respectfully submitted,
      th
this 25 day of June 2020                        /s/ Aaron J. Romano
                                             Aaron J. Romano, Esq. Bar ID #20100
                                             Aaron J. Romano, P.C.
                                             55 Woodland Avenue
                                             Bloomfield, CT 06002
                                             Tel (860) 286-9026/Fax (860) 218-9323
                                       aaronromano@attorneyaaronromano.com
        Case 3:14-cr-00162-VLB Document 89 Filed 06/25/20 Page 2 of 3



                                  CERTIFICATION

I hereby certify that on June 25, 2020, a copy of the foregoing Motion to Seal was
filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through
the court’s CM/ECF System.


                                        By:    /s/ Aaron J. Romano
                                              Aaron J. Romano, Esq. Bar ID # 20100
                                              Aaron J. Romano PC
                                              55 Woodland Avenue
                                              Bloomfield, CT 06002
                                              Tel (860) 286-9026
                                              Fax (860) 218-9323
                                        aaronromano@attorneyaaronromano.com
       Case 3:14-cr-00162-VLB Document 89 Filed 06/25/20 Page 3 of 3



                  IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                 :CRIMINAL NO. 3:14CR162(VLB)

     VS.                                 :

JOSE ROSADO                              :

                                  ORDER

     FOR GOOD CAUSE SHOWN, this              day of June, 2020, the defendant’s

Motion to Seal Exhibits is hereby GRANTED/DENIED.



                                         J./Clerk




                                     3
